Citation Nr: 0520009	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  04-08 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected low back sprain, currently evaluated as 20 
percent disabling.

2.  Entitlement to service connection for degenerative 
changes of the lumbar spine, claimed as secondary to service-
connected low back sprain.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin which denied the veteran's claims of 
entitlement to an increased disability rating for service-
connected low back sprain, entitlement to service connection 
for degenerative changes of the lumbar spine and entitlement 
to TDIU.

Procedural history

The veteran served on active duty from April 1968 to May 
1971.

Service connection for a back disability was granted by the 
RO in a June 1975 rating decision; a noncompensable (zero 
percent) disability rating was assigned.
In an April 1994 rating decision, the disability rating was 
increased to 
10 percent disabling.  In a May 1996 rating decision, rating 
was again increased, to 20 percent disabling.  

In March 2001, the veteran filed claims for entitlement to an 
increased disability rating for his service-connected back 
sprain and entitlement to TDIU.  In the above-mentioned June 
2003 rating decision the RO denied the veteran's claims, 
including a claim of entitlement to service connection for 
degenerative changes of the lumbar spine which was inferred 
from the medical evidence of record.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing which was conducted at the 
Milwaukee RO in April 2005.  The transcript of the hearing is 
associated with the veteran's VA claims folder.

Issues not on appeal

In a February 2004 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for 
type II diabetes mellitus associated with herbicide exposure 
and hepatitis C.  The veteran filed a notice of disagreement 
in November 2004 and a statement of the case was issued in 
February 2005.  To the Board's knowledge, a substantive 
appeal (VA Form 9) has not been filed in regards to these 
claims, and they are therefore not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].  


FINDINGS OF FACT

1.  The medical evidence of record does not indicate that a 
medical nexus exists between degenerative changes of the 
lumbar spine and the service-connected low back sprain.

2  The veteran's service-connected back sprain is manifested 
by pain and limitation of motion.

3.  The veteran's back disability, currently evaluated as 20 
percent disabling, is his only service-connected disability.

4.  The medical and other evidence of record does not 
demonstrate that the veteran's service-connected lumbar 
strain, alone, renders him unable to secure or follow a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for back 
sprain are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5237 (2004).

2.  Degenerative changes of the lumbar spine are not 
proximately due to nor are they the result of the service-
connected back sprain.  38 C.F.R. §3.310 (2004).

3.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his low back sprain should be rated 
higher than its currently assigned 20 percent rating.  He is 
also seeking entitlement to service connection for 
degenerative changes of the lumbar spine on a secondary basis 
and entitlement to TDIU, based upon his back disability, 
which is his only service-connected disability.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
issues and render a decision.



The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the January 2004 statement of the case (SOC) of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.  The 
Board notes that the veteran was notified of statutory 
revisions to the schedule of ratings relevant to back 
disabilities in the January 2004 SOC.

More significantly, letters were sent to the veteran in July 
2002 and August 2003 which were specifically intended to 
address the requirements of the VCAA.  The July 2002 letter 
detailed the requirements for increased rating claims.  
Specifically, the July 2002 letter stated: "To establish 
increased evaluation for a service-connected disability, 
evidence must show the condition that worsened and warrants a 
higher evaluation.  This is usually shown by medical 
records."  The August 2003 letter emphasized that a 
secondary service connection claim required a current 
disability and "a relationship between your claimed 
condition and your service-connected condition."  In regards 
to the veteran's TDIU claim, the August 2003 stated: "To 
establish entitlement to individual unemployability with 
compensation payable at the 100 percent rate, medical 
evidence must show that you are unable to secure and follow a 
substantially gainful occupation solely due to your service-
connected disabilities."  The August 2003 letter then stated 
the veteran needed one service-connected disability at least 
60 percent disabling or 20 or two or more service-connected 
disabilities, with at least one ratable at 40 percent or more 
disabling and a combined disability rating of 70 percent or 
more, to qualify for TDIU on a schedular basis.

Thus, the July 2002 and August 2003 letters, along with the 
January 2004 SOC, not only notified the veteran of the 
evidence already of record, but also notified him 
specifically of the additional evidence that was needed in 
his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  The July 2002 
letter stated: "we will make reasonable efforts to help you 
get evidence necessary to support your claim."  The letter 
also indicated that VA would make reasonable efforts to "try 
to help you get such things as medical records, employment 
records, or records from other Federal agencies."  

The August 2003 letter emphasized that VA was responsible for 
getting "relevant records from any Federal agency.  This may 
include medical records form the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration.  We will obtain 
medical records from a VA facility, if you give us the 
location and dates of treatment."  The July 2002 letter 
asked for specific locations and dates of VA treatment and 
also indicated that VA would assist the veteran by providing 
a medical examination or getting a medical opinion if 
necessary to make a decision on his claims.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The August 2003 letter stated that VA would make reasonable 
efforts to get "relevant records not held by a Federal 
agency.  This may include records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  The July 2002 letter informed the 
veteran "We need VA Form 21-4142 [Authorization for Release 
of Information] to obtain private medical records," and 
instructed him to complete one for each physician or facility 
where he has been treated.  Additionally, both letters 
emphasized that the veteran "must give us enough information 
about these records so that we can request them from the 
person or agency who has them."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The July 2002 letter requested: "Tell 
us if you know of any additional evidence you would like us 
to consider for the condition(s) addressed by this claim . . 
. . or tell us if you do not know of additional evidence you 
would like us to consider."  The August 2003 letter stated, 
"If you had private treatment that has not already been 
submitted, send us the records."
The Board believes that these requests comply with the 
requirements of 38 C.F.R. § 3.159(b) in that they informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO.

The Board finds that the July 2002 and August 2003 letters 
together properly notified the veteran of the information, 
and medical or lay evidence, not previously provided to VA 
that is necessary to substantiate the claims, and they 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
VA would attempt to obtain on behalf of the veteran.  Even 
though both letters requested a response within 30 days, the 
July 2002 letter also expressly notified the veteran that he 
had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  The one 
year period has since elapsed.  

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in June 2003, prior to the expiration 
of the one-year period following the July 2002 notification 
letter, does not render the RO's notice invalid or 
inadequate.  The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) [to be 
codified at 38 U.S.C. §  ____], made effective from November 
9, 2000, specifically addresses this matter and provides that 
nothing in paragraph (1) of 38 U.S.C.A. § 5103 shall be 
construed to prohibit VA from making a decision on a claim 
before the expiration of the one-year period referred to in 
that subsection.  In any event, one year has elapsed since 
the July 2002 and August 2003 VCAA letters.

Review of the record reveals that the veteran was not 
provided complete notice of the VCAA prior to adjudication of 
his claims, which was by rating decision in June 2003.  
However, the veteran was subsequently provided with VCAA 
notice through the August 2003 VCAA letter, and the claim was 
readjudciated subsequent to complete VCAA notice in the 
January 2004 SOC.  The veteran was provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to the VA notice.  Any VCAA notice 
deficiency has been rectified.  Therefore, there is no 
prejudice to the veteran in proceeding to consider his claims 
on the merits.      

Moreover, the Court recently held in Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005) that timing 
errors such as this do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  In Mayfield, the timing-of-notice error was found to 
be sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  The veteran has pointed to no 
prejudice resulting from the timing of VA's notice. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The RO has obtained the veteran's VA 
treatment records, private treatment records, and records 
from the Social Security Administration (SSA).  The veteran 
was provided a VA medical examination in April 2003, the 
results of which will be referred to below.  The report of 
the medical examination reflects that the examiner recorded 
the veteran's past medical history, noted his current 
complaints, conducted a physical examination and rendered 
appropriate diagnoses and opinions.  
	
In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claims.  See 
38 C.F.R. § 3.103 (2004).  The veteran provided testimony at 
a personal hearing that was conducted at the Milwaukee RO in 
April 2005.  The veteran has not indicated any additional 
evidence that is pertinent to his claims.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to service connection for degenerative 
changes of the lumbar spine, claimed as secondary to service-
connected back sprain.

Pertinent law and regulations

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2004); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability involving the bilateral 
arms, bilateral shoulders; (2) a service-connected 
disability; and 
(3) medical evidence of a nexus between the service-connected 
disease or injury and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).  

Analysis

The Board notes that the veteran has pursued this claim 
strictly on the basis of secondary service connection.  He 
does not contend, and the evidence does not demonstrate, that 
degenerative changes of the lumbar spine existed during his 
military service over 30 years ago or within the one year 
presumptive period after such service.  See 38 C.F.R. 
§ 3.309(a) (2004).  

With respect to Wallin element (1), current disability, there 
is evidence that the veteran has degenerative changes of the 
lumbar spine.  Wallin element (1) is accordingly satisfied 
for the claim.  

With respect to Wallin element (2), a service-connected 
disability, the veteran is service-connected for back sprain.  
Wallin element (2) is accordingly satisfied for the claim.

With respect to critical Wallin element (3), medical nexus, 
for reasons expressed immediately below the Board finds that 
the competent medical evidence in this case shows that there 
does not exist a contributory relationship between the 
service-connected back sprain and the veteran's degenerative 
changes of the lumbar spine.

The veteran presented for a VA examination in March 1999, 
where he reported a 1989 automobile injury and a 1992 work-
related injury.  After performing a physical examination and 
assessing the veteran with mild degenerative disc disease 
with L5 radiculopathy, the examiner stated that: "It is 
unlikely that the disk findings and the radiculopathy are 
related to the service injury.  They are more likely related 
to injuries incurred many years after the patient was 
discharged."  Since that opinion involved direct service 
connection, which as discussed above is not at issue here, 
the examiner was asked to elaborate.  In an addendum to the 
April 2003 VA examination, the examiner reported that the 
veteran was involved in an automobile accident in 1989 and an 
altercation in 1992, and that "none of the radicular 
symptoms with pain in legs and buttocks would be related to 
his service-connected lumbar strain . . . . It is as likely 
as not that any new symptoms that he developed after 1989 
when he clearly had a change in his condition were all 
related to his motor vehicle accident and an altercation."  

There is no competent medical evidence to the contrary.  To 
the extent that the veteran himself is attempting to provide 
a nexus between his degenerative changes of the lumbar spine 
and his service-connected back sprain, his statements are not 
probative of a nexus.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions]; see also Voerth v. West, 13 Vet. App. 117, 119 
(1999) [unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service]. 

In summary, Wallin element (3) has not been met.  The medical 
evidence does not indicate that the degenerative changes of 
the veteran's lumbar spine are either caused or aggravated by 
the service-connected back strain.   

For the reasons and bases which have been expressed above, 
the preponderance of the evidence is against this claim, 
contrary to the assertions made by the veteran's 
representative.  The benefit sought on appeal is accordingly 
denied.

2.  Entitlement to an increased disability rating for 
service-connected low back sprain, currently evaluated as 20 
percent disabling.

The veteran is also seeking entitlement to an increased 
rating for his service-connected low back disability, 
currently evaluated as 20 percent disabling under former 
Diagnostic Code 5295 [lumbosacral strain].  

Pertinent Law and Regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  The 
veteran has been provided with the new regulatory criteria in 
the January 2004 SOC.  The veteran's representative submitted 
additional argument on his behalf in September 2004 after 
receiving such notice.  Therefore, there is no prejudice to 
the veteran in the Board adjudicating the claim.  Cf. Bernard 
v. Brown, 4 Vet. App. 384 (1993).    

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  
The Board will therefore evaluate the veteran's service-
connected back disability under both the former and the 
current schedular criteria, keeping in mind that the revised 
criteria may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 1991); 38 C.F.R. § 3.114 (2002); VAOPGCPREC 3-2000; 
Green v. Brown, 10 Vet. App. 111, 117 (1997).

(i.)  The former schedular criteria

The veteran's service-connected back sprain has been 
evaluated by the RO under 38 C.F.R. § 4.71a, former 
Diagnostic Code 5295 (2002). 

Under Diagnostic Code 5295 [lumbosacral strain], effective 
prior to September 26, 2003, a 40 percent rating was 
warranted for severe lumbosacral strain; with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  A 20 percent 
rating was warranted for lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (prior 
to September 26, 2003).

Under Diagnostic Code 5292, effective prior to September 26, 
2003, severe limitation of motion of the lumbar spine 
warranted a 40 percent rating, moderate limitation of motion 
of the lumbar spine warranted a 20 percent rating and slight 
limitation of motion of the lumbar spine warranted a 10 
percent rating.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to 
September 26, 2003).

(ii.)  The current schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  This formula encompasses 
current Diagnostic Code 5237 [lumbosacral or cervical 
strain].

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 30 percent rating is warranted fro forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective from 
September 26, 2003).  

For purposes of VA compensation, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees. 
See 38 C.F.R. § 4.71, Plate V (2004).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2004); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, the Court has held that, where, as here, 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As noted in the Introduction, the veteran served on active 
duty from April 1968 to May 1971. A review of the claims 
folder shows the veteran began complaining of low back pain 
beginning in August 1969.  In January 1971, he was placed on 
a limited profile due to back strain.  

In a June 1975 rating decision, the RO granted service 
connection for low back sprain and assigned a zero percent 
rating under former Diagnostic Code 5293.  The veteran was 
awarded 10 percent disability rating in an April 1994 rating 
decision under former Diagnostic Code 5295and a 20 percent 
disability rating in a May 1996 rating decision, also under 
former Diagnostic Code 5295.  

Pertinent evidence obtained in connection with the present 
appeal consists of a report of a April 2003 VA examination; 
recent private treatment records; and the veteran's own 
statements, including his April 2005 hearing testimony.  As 
will be discussed below, the April 2003 VA examiner had 
difficulty with the veteran's subjective reports of pain in 
his making an assessment of range of motion of the lumbar 
spine.  Therefore, range of motion testing results from 
previous examinations will also be considered in the 
adjudication of this issue.

The veteran presented for a VA spine examination in April 
2003, complaining of low back pain, which had been present 
since his back sprain in service but which had worsened over 
the previous decade.  The veteran indicated that bilateral 
leg pain began in 1992, after a motor vehicle accident that 
exacerbated his low back pain.  He complained of cramping in 
the buttocks and occasionally in the left quadriceps.  He 
reported pain along the lateral border of his left leg into 
the lateral border and dorsal aspect of the left foot.  The 
veteran reported trying back braces, physical therapy, and 
visiting an osteopath in the past with little relief.  He 
reported no surgery.  He walked with a cane in his right 
upper extremity when he planted his left foot.  He wore an 
abdominal binder that he indicated brought some relief.  He 
reported pain with ambulation but indicated he was able to 
ambulate during the day without a history of falls.  The 
veteran indicated he was able to perform the activities of 
daily living, but was unable to work and had difficulty 
driving.  He reported that he did not engage in any 
significant physical recreation.  Physical examination 
revealed the veteran stood with a fairly kyphotic posture.  
There was no atrophy in the lower extremities.  Range of 
motion testing demonstrated that with the veteran's knees 
slightly flexed approximately 15 degrees, he is able to reach 
down and touch the dorsum of his feet representing lumbar 
spine motion of 60 to 70 degrees.  He was unable to 
hyperextend beyond neutral.  The veteran reported pain with 
all motion.  The examiner posited that the veteran had an arc 
of 15 degrees of pain-free motion in the flexion/extension 
plane.  He could rotate approximately 90 degrees in each 
direction, and the veteran stated this exacerbated his pain.  
With the lumbar spine the veteran could rotate approximately 
45 degrees and in each direction and he could laterally bend 
approximately 20 degrees.  The veteran indicated that lateral 
bending was the most painful for him.  The examiner stated: 
"Since the patient says he has an 8/10 pain at baseline, 
stating at what point his range of motion is painful is 
meaningless, and consequently, I cannot comment on how much 
his motion is further limited by pain except to say that his 
baseline level of pain which he states is 8/10 is exacerbated 
with any kind of lumbar spine motion.  However, as the 
patient's movement is smooth, there is really no objective 
evidence of painful motion or spasms."  There was no fixed 
deformity of the lumbar spine.  Neurologic examination 
demonstrated diminished sensation on the lateral border of 
his leg into the dorsum of his foot and great toe.  The 
veteran reported diminished sensation in his left leg from 
the knee down; however, the examiner was unable to find a 
significant difference between the right and left extremity.  
On the left side, the veteran had an inconsistent examination 
with jerking type strength assessment.  When the veteran was 
unaware of the examiner's observance of his gait, he had an 
effective push-off phase where he fired his Gastro soleus 
complex.  The examiner reviewed an X-ray of the lumbar spine 
that evidenced degenerative joint disease of the lumbar 
spine, with slightly diminished disk space at the L5/S1 
level.  The rest of the disk space was relatively well-
preserved.  There was some irregularity of his vertebral 
endplates representing Schmorl nodes.  There was no 
significant scoliosis, spondylolysis of spondylolisthesis.  A 
magnetic resonance imaging (MRI) study showed mild diffuse 
annular bulging at L5/S1 without nerve root compression.  The 
impression was mechanical low back pain and chronic L5 
radiculopathy versus peroneal nerve palsy.  The examiner 
stated there were several aspects of the examination that are 
inconsistent with his history that made it difficult to make 
an accurate assessment of his disability.  The examiner also 
indicated that further limitation of motion due to pain, 
flare-ups, weakness or fatigue was impossible to ascertain 
since the veteran's pain was subjectively 8/10 at the start.

The veteran testified at a Travel Board hearing before the 
undersigned in April 2005 that his pain level was around 
eight or nine out of 10 and that he had daily muscle spasms.  
He also testified that he was unable to complete tasks of 
daily living, like grocery shopping, due to his back 
problems.  He also testified that he was prescribed a cane 
for his back condition.

Analysis

The veteran seeks an increased disability rating for his 
service-connected low back sprain, which is currently rated 
20 percent disabling under former Diagnostic Code 5295.   He 
currently complains of severe pain and daily muscle spasms, 
causing difficulty in ambulation and affecting his ability to 
work and complete activities of daily living.  See the 
veteran's April 2005 hearing testimony.



Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to the service connected 
back disability, low back sprain, there are degenerative 
changes of the lumbar spine (discussed in connection with the 
first issue on appear) as well as other symptoms, such as of 
neurological symptomatology, which occurred after the 1992 
motor vehicle accident.  

In this case, the Board finds that medical evidence of record 
makes it clear that the lower extremity neurological problems 
are not due to the service-connected low back sprain but 
instead are due to disk herniation from post-service 
injuries.  Moreover, the medical evidence, which is discussed 
below, adequately distinguishes between the symptomatology 
associated with the veteran's service-connected back sprain 
and his neurological problems.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996) [the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so].

The medical evidence indicates that the pertinent diagnosis 
is back sprain.  No neurological problems have been medically 
identified as being related to the service connected low back 
disability.  Indeed, as discussed above in regards to the 
veteran's secondary service connection claim, the March 1999 
VA examiner stated that the veteran's disk problems in the 
spine and associated radiculopathy were not related to the 
in-service back sprain, but were instead related to injuries 
decades after the veteran's separation from service.  These 
findings were confirmed by another examiner in the May 2003 
addendum to the April 2003 VA examination.

There is no competent medical evidence to the contrary.  To 
the extent that the veteran and his representative are 
attempting to ascribe the lower extremity neuropathy to the 
service-connected low back disability, their lay opinions are 
entitled to no weight of probative value.  See Espiritu, 
supra; see also 38 C.F.R. § 3.159 (a)(1), supra.

Based on March 1999 and May 2003 VA examiners' opinions that 
the veteran's neurological symptomatology is not part of his 
service-connected disability, the Board believes that the 
service-connected symptomatology is limited to the veteran's 
lower back.  The Board therefore will not include the lower 
extremity neurological symptoms and disk problems as part of 
its consideration of the service-connected low back sprain. 

With respect to the lumbar spine arthritis, which was the 
subject of the first issue on appeal, the medical evidence 
does not effectively separate any pain and limitation of 
motion associated therewith from that associated with the 
service-connected lumbar strain.  Thus, all low back pain and 
limitation of motion will be ascribed to the lumbar strain 
rather than to the arthritis. 
  
There is some indication in the medical evidence of record 
that the veteran's self-reported back pain may be due to 
psychological factors.  For example, in an October 1996 
anesthesia consultation report, Dr. H.W.W. stated that 
"whether [the veteran] has myofascial pain or joint pain, 
one way or another I feel this is significantly aggravated by 
depression and personality traits."  A VA outpatient record 
dated in January 2004 noted a diagnosis of somatoform pain 
disorder.  
Again, since pain due to the service-connected lumbar strain 
and the non service-connected psychiatric problems has not 
been sufficiently distinguished, all such pain will be 
attributed to the lumbar strain.

Assignment of diagnostic code

The veteran's service-connected low back sprain is currently 
rated under former Diagnostic Code 5295 [lumbosacral strain].

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

(i.)  The former schedular criteria

After a review of the evidence pertaining to the veteran's 
service-connected back sprain, the Board believes that the 
veteran under former Diagnostic Code 5295, lumbosacral 
strain, is appropriate.  The veteran was diagnosed with such 
in service in January 1971, and the symptoms listed under its 
provision are analogous to the veteran's current complaints.  
See 38 C.F.R. § 4.20 (2004).

The Board again notes that the veteran's neurological 
complaints have not been attributed to the service-connected 
low back sprain by competent medical evidence.  Moreover, 
there is of record no diagnosis such as herniated nucleus 
pulposus.  Therefore, the Board finds that a rating under 
former Diagnostic Code 5293 [intervertebral disc syndrome] is 
not warranted.  

The Board notes that the veteran has exhibited some 
limitation of motion of the lumbar spine, which allows for 
consideration of Diagnostic Code 5292.  However, there is 
indication from several of the veteran's examiners that the 
veteran is resisting his range of motion testing in order to 
exaggerate his symptoms.  
For instance, the veteran's February 1994 VA examiner stated 
that the veteran "resisted all motion of the hips 
incidentally when I examined him . . . . I explained to him 
that there was nothing wrong with his hips.  It was just very 
difficult to examine this gentleman today."  

This is not an isolated comment.  A May 1995 VA examiner 
stated that the veteran exhibited "exaggerated responses and 
a history of chronic low back pain required multiple 
treatments including narcotic dependence."  The April 2003 
examiner stated that "in reviewing his history and 
performing his physical examination, there are several 
aspects of his examination that are inconsistent with his 
history which makes it difficult to make an accurate 
assessment of this patient's disability."  

That the veteran has exaggerated limitation of motion is 
further evidenced by the wide variation in motion 
discrepancies over the years.  For instance, forward flexion 
of the lumbar spine was 30 degrees in May 1995, 20 degrees in 
April 1996, 50 degrees in December 1999, 45 degrees in March 
1999 and 60 to 70 degrees in April 2003.  

Moreover, even if the veteran were not exaggerating his 
symptoms it would not be in his best interest to rate him 
under former Diagnostic Code 5292, since his examination 
results would not qualify him for an increased rating.  His 
loss of motion lumbar spine motion cannot be characterized as 
severe.  Indeed, the most recent findings, including forward 
flexion to 60-70 degrees in April 2003, approach normal [90 
degrees; see 38 C.F.R. § 4.71a, Plate V].  

Therefore, the Board believes most appropriate diagnostic 
code for rating the veteran under the former schedular 
criteria is Diagnostic Code 5295.

(ii.)  The current schedular criteria

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5242 (2004).  As explained 
above, the veteran's service-connected lumbar sprain is not 
consistent with intervertebral disc syndrome, so current 
Formula for Rating Intervertebral Disc Syndrome, Diagnostic 
Code 5243, is not for application.
  
Thus, the veteran's service-connected low back sprain will be 
rated using the General Rating Formula for Diseases and 
Injuries of the Spine.  



Schedular rating

(i.)  The former schedular criteria

The veteran's service-connected disability is currently rated 
as 20 percent disabling. As discussed in the law and 
regulations section above, under the former version of 
Diagnostic Code 5295, to warrant a 40 percent disability 
rating on the basis of lumbosacral strain, the evidence must 
show severe lumbosacral strain; with listing of whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

A careful review of the medical evidence of record leads to a 
conclusion that the veteran does not any of the manifest 
symptoms which would warrant a higher disability rating under 
Diagnostic Code 5295.  The medical evidence shows that the 
veteran does not exhibit positive Goldwaithe's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes or any other 
pathology which would allow for rating under former 
Diagnostic Code 5295.  In particular, the April 2003 examiner 
specifically noted that there was no fixed deformity of the 
lumbar spine.  As discussed above in connection with the 
first issue on appeal, the veteran did evidence degenerative 
changes; however, such has been attributed to a disk problem 
unrelated to the veteran's low back sprain.

Significantly, in the Board's opinion, there is no evidence 
of muscle spasms.  The April 2003 VA examiner stated that 
"there is really no objective evidence of painful motion or 
spasms."

The veteran himself has reported pain and limitation of 
motion.  These symptoms are encompassed in the 20 percent 
rating which is currently assigned.  Moreover, as discussed 
above, there appears to be a strong suggestion of 
exaggeration of such symptomatology on the part of the 
veteran.

The Board further notes that the veteran has reported use of 
a cane with ambulation.  However, there is no indication that 
the service-connected lumbar strain necessitates the use of 
the cane.  The veteran himself has attributed such to his 
neurological symptomatology, excepting his April 2005 hearing 
testimony.  
He informed Dr. H.W.W. that he used a cane due to his foot 
drop in October 1996.  In a December 2003 VA outpatient 
record, the veteran indicated that he used a cane due to 
"dizziness and weakness in his legs."  The April 2003 VA 
examiner noted that the veteran used the cane when he planted 
his left foot, the foot most affected by the non-service 
connected neurological symptomatology.  Therefore, the 
veteran's use of a cane to assist with ambulation will not be 
considered in evaluation of his increased rating claim.  

Under these circumstances, no basis exists for the assignment 
of a schedular rating in excess of the currently assigned 20 
percent for back sprain under the old criteria.  

(ii.)  The current schedular criteria

Under the current schedular criteria, to warrant a 40 percent 
disability rating under the General Rating Formula for 
Diseases and Injuries of the Spine, the veteran must show 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.

A careful review of the medical evidence of record leads to a 
conclusion that the veteran does not manifest symptoms which 
would warrant a higher disability rating under the current 
schedular criteria.  The medical evidence shows that the 
veteran has not exhibited loss of forward flexion to 30 
degrees or less since April 1996, almost 10 years ago.  In 
fact, the veteran's most recent VA examination in April 2003 
shows the veteran with forward flexion to 60 to 70 degrees.  
Additionally, ankylosis of the entire thoracolumbar spine is 
not demonstrated in the medical evidence.

Under these circumstances, no basis exists for the assignment 
of a schedular rating in excess of the currently assigned 20 
percent for back sprain under the current  criteria.  

DeLuca considerations

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2004). See DeLuca, supra.  

The veteran has complained of back pain, and such has been 
demonstrated on examination.  However, there is no evidence 
that such symptomatology warrants the assignment of 
additional disability due to loss of motion, fatigability, 
weakness, incoordination and the like.  The Board has already 
discussed the observations of competent medical examiners who 
have indicated that the veteran is exaggerating his 
complaints of pain.  As an example, the April 2003 VA 
examiner commented that although the veteran reported a 
"baseline level of pain which he states is 8/10
 . . . ., there is really no objective evidence of painful 
motion or spasm."  

There is no medical evidence of any other type of functional 
loss due to pain, to include fatigability, weakness and/or 
incoordination.  As discussed elsewhere in this decision, 
neurological symptomatology has been ascribed not to the 
service-connected back condition but to non service-connected 
degenerative disease of the lumbar spine.  

Thus, there is no basis on which to assign a higher level of 
disability based on claimed functional limitations due to 
pain.

Extraschedular rating

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2004), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).
In the April 2005 hearing the veteran's representative argued 
for an extraschedular rating.  The Board will, accordingly, 
consider the provisions of 38 C.F.R. 3.321(b)(1) (2004) in 
connection with the issue on appeal.  See VAOPGCPREC 6-96 
(August 16, 1996); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's lumbar spine disability.  VA examiners over the 
years have not indicated that the veteran's lumbar spine 
disability is in any way out of the ordinary clinically.  
There also is no evidence of hospitalization for lumbar spine 
complaints, either in the recent or the remote past.  

With respect to marked interference with employment, the 
veteran has been unemployed since 1993, which is coincident 
with the 1992 motor vehicle accident. The Board does not 
doubt that the veteran's service-connected low back sprain 
causes him discomfort and some limitation of function.  
However, there is no indication in the evidence that the 
veteran's low back sprain would markedly interfere with his 
ability to work beyond the level which is contemplated by his 
currently assigned 20 percent rating.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture.  
Accordingly, a referral for extraschedular evaluation is not 
warranted.

Conclusion

In summary, for the reasons and bases which have been 
expressed above, the preponderance of the evidence is against 
this claim, contrary to the assertions made by the veteran's 
representative.  The veteran's claim of entitlement to an 
increased rating for service-connected low back sprain is 
accordingly denied.


3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.

Pertinent Law and Regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2004).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2004).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
38 C.F.R. § 4.16(a) (2004).
The Court noted the following standard announced by the 
United States Court of Appeals for the Eighth Circuit in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before 
the courts find that there is an inability to engage in 
substantial gainful activity.  The question must be 
looked at in a practical manner, and mere theoretical 
ability to engage in substantial gainful employment is 
not a sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within the 
physical and mental capabilities of the claimant.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91. 

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.         38 C.F.R. §§ 3.341, 4.16, 4.19 (2004).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2004).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  Id.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.

Factual background

The veteran's only service-connected disability is his low 
back sprain, which has been discussed in detail above.  The 
factual background presented in connection with that issue is 
appropriate to the TDIU issue now under consideration by the 
Board and need not be repeated.

Analysis

As has been discussed in the law and regulations section 
above, TDIU may be awarded on either a schedular basis or an 
extraschedular basis.  As explained below, in this case only 
the extraschedular basis need be considered.

Schedular basis

The veteran has one service-connected disability at 20 
percent disabling.  Therefore, he does not meet the criteria 
for consideration of TDIU on a schedular basis.  
See 38 C.F.R. § 4.16(a) (2004).

Extraschedular basis

In accordance with 38 C.F.R. § 4.16(b), the Board has 
considered whether the veteran's claim for a total rating 
based on unemployability due to service-connected disability 
should be referred to the Director of the Compensation and 
Pension Service for extraschedular consideration under 38 
C.F.R. § 3.321(b)(1) (2004).  This has been discussed at some 
length in connection with the first issue on appeal, and the 
Board will not belabor the conclusion that the evidence does 
not suggest that an extraschedular rating should be 
considered in this case.

According to the evidence on file, the veteran has completed 
some college and is now unemployed; it appears that he last 
worked full-time in 1993 as a car salesman.  Although the 
veteran's service-connected back disability clearly causes 
industrial impairment, as evidenced by his current 20 percent 
rating, the evidence does not show that it, by itself, 
prevents him from substantially gainful employment.  

As has been discussed in connection with the first two issues 
on appeal, in addition to the service-connected back strain 
the veteran veteran's back is compromised by post-service 
injury residuals, including arthritis and radiculopathy, 
which may not be considered in connection with the TDIT 
claim.  

Even more significantly, there are psychological factors 
associated with the veteran's unemployment.  During a 
December 1994 general personality evaluation, one examiner 
noted:  "While he left numerous positions for job 
advancement, a general theme of growing dissatisfaction, 
tension with co-workers, and arguments seem to be associated 
with most job shifts."  As noted above, in the October 1996 
anesthesia consultation report, Dr. H.W.W. stated that 
"whether [the veteran] has myofascial pain or joint pain, 
one way or another I feel this is significantly aggravated by 
depression and personality traits."  

The veteran's representative argued during the April 2005 
hearing that the veteran has not been examined to determine 
unemployability.  However, the medical evidence which is 
currently of record is sufficient to decide this TDIU claim.  
The only service-connected disability is the lumbar strain, 
which as discussed in the factual background section has been 
the subject of an extremely detailed examination in April 
2003.  Another examination of the back would be a useless 
exercise.  Additional examination is not necessary under the 
circumstances here presented.  See 38 C.F.R. § 3.159 (2004).

To the extent that the representative wishes to determine 
whether the veteran is in fact unemployable, the Board will 
assume for the sake of argument that he is.  
An examination which came to a contrary conclusion obviously 
would not be in the veteran's best interest.  To the extent 
that such an examination would ascribe the veteran's 
unemployability to specific non service-connected factors, 
although such would be of interest this is not relevant to 
the matter at hand, whether the back disability alone causes 
unemployability.  What is crucial is that no competent 
medical provider has suggested that the veteran's service-
connected low back sprain is sufficient by itself to render 
him unemployable.

In short, there is nothing about the veteran's service-
connected back disability which may be considered to be 
exceptional or unusual.  

Conclusion

In summary, the Board has concluded that the veteran's claim 
for TDIU does not warrant referral to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration. 

For the reasons and bases which have been expressed above, 
the preponderance of the evidence is against this claim, 
contrary to the assertions made by the veteran's 
representative at his personal hearing.  The veteran's claim 
of entitlement to TDIU is accordingly denied.







	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for degenerative changes of 
the lumbar spine on a secondary basis is denied.

Entitlement to an increased disability for low back sprain is 
denied.

Entitlement to TDIU is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


